Exhibit Belvedere SoCal Announces Appointment of William Baribault as CEO Belvedere SoCal today announced the appointment of William Baribault as Chief Executive Officer of Belvedere SoCal and its subsidiary banks, Professional Business Bank and Spectrum Bank.Mr. Baribault is the former Chairman of Professional Business Bank and has been a Director of Belvedere SoCal since its acquisition of Professional Business Bank in 2007. “We are extremely excited to have Bill as the CEO of Belvedere SoCal,” Alan Lane, Executive Chairman said.“Bill has demonstrated his commitment and passion to this organization since he helped found Professional Business Bank in 2001 and we believe he is the best candidate to lead Belvedere SoCal toward its long-term goals.” “I am looking forward to the opportunity to work side-by-side with Alan and our talented employees to help the business fulfill its potential,” Mr. Baribault said.“We have the vision and capability to become the leading small-business focused community bank in Southern California and I am excited to be an active part of the effort.” Under the combined leadership of Mr. Lane and Mr. Baribault, Belvedere SoCal aspires to fulfill its vision by attracting highly talented employees, opening new branches and making strategic acquisitions.Emphasizing the customer experience, Belvedere SoCal intends to offer its customers a broad array of financial services products delivered in a personalized fashion by the company’s highly skilled employees. “Bill understands the importance of relationship banking and has been one of the greatest supporters of Professional Business Bank over the past seven years,” Alison Davis, Director of Belvedere SoCal and Managing Partner of Belvedere Capital said.“He has the demonstrated extraordinary leadership throughout his career and we are thrilled to have him become the CEO of Belvedere SoCal and its subsidiaries.” The board of directors of Belvedere SoCal has unanimously approved Mr. Baribault as CEO effective immediately and intends to enter into a five-year employment agreement with him. Mr.
